Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 1 of 18



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

   VITAL PHARMACEUTICALS, INC.,
   d/b/a VPX SPORTS/ REDLINE/BANG
   ENERGY, a Florida corporation,

          Plaintiff,

   v.

   CHRISTOPHER ALFIERI, an individual,
   ADAM PERRY, an individual, ANDREW
   LaROCCA, an individual, AMY MAROS, an
   individual and ELEGANCE BRANDS, INC.,
   a Delaware corporation,

        Defendants.
   ______________________________________/

                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

         Plaintiff, VITAL PHARMACEUTICALS, INC., d/b/a VPX and as Redline and as Bang

  Energy, a Florida corporation (hereinafter “VPX”), brings this action against Defendants,

  CHRISTOPHER ALFIERI, an individual (“Alfieri”), ADAM PERRY, an individual (“Perry”),

  ANDREW LaROCCA, an individual (“LaRocca”), AMY MAROS, an individual (“Maros”) and

  ELEGANCE BRANDS, INC., a Delaware corporation (“Elegance”), and states:

                                       NATURE OF ACTION

         1.       This is an action for preliminary and permanent injunctive relief, as well as

  damages, against each of the Defendants. Plaintiff VPX seeks relief against: (i) Defendants Alfieri,

  Perry, LaRocca and Maros (hereinafter sometimes collectively referred to as “Individual

  Defendants”), as former VPX employees who are in violation of their respective non-compete

  covenants with VPX, (ii) Defendant Alfieri for also violating his employee non-solicitation

  covenant with VPX, (iii) Defendant Elegance, as employer of the Individual Defendants, for


                                                   1
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 2 of 18



  tortiously interfering with the Individual Defendants’ non-compete covenants and Alfieri’s

  employee non-solicitation covenant, and (iv) Alfieri for also tortiously interfering with Perry’s,

  LaRocca’s and Maros’ respective non-compete covenants with VPX.

                             PARTIES, JURISDICTION AND VENUE

         2.      VPX is a Florida corporation organized and existing under the laws of the State of

  Florida, with its principal place of business located in Broward County, Florida.

         3.      Elegance is a Delaware corporation organized and existing under the laws of the

  State of Delaware, with its principal place of business located in Los Angeles County, California.

         4.      Upon information and belief, Elegance conducts business in the State of Florida,

  including this judicial district, by therein: (i) promoting, offering for sale or selling energy drinks

  and other products to distributors, resellers, consumers or other actual or potential customers, (ii)

  soliciting or establishing product distributorships and/or (iii) soliciting or receiving operating

  capital from investors.

         5.      Alfieri is a citizen and resident of Cobb County, Georgia, a former employee of

  VPX, and a current employee of Elegance.

         6.      Perry is a citizen and resident of Wake County, North Carolina, a former employee

  of VPX, and a current employee of Elegance.

         7.      LaRocca is a citizen and resident of Cobb County, Georgia, a former employee of

  VPX, and a current employee of Elegance.

         8.      Maros is a citizen and resident of Ben Hill County, Georgia, a former employee of

  VPX, and a current employee of Elegance.




                                                    2
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 3 of 18



         9.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

  §1332, because VPX, on one side, and each of the Defendants, on the other side, are citizens of

  different states and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

         10.     This Court has personal jurisdiction over each of the Individual Defendants for one

  of more of the following reasons:

                 a.      Each of the Individual Defendants agreed within the contracts that are the

  subject of this action that the exclusive forum and venue for litigating disputes arising thereunder

  are courts located in Broward County, Florida, which includes this Court. Further, because the

  subject contracts are expressly governed by Florida law and expressly designate courts located in

  Broward County, Florida as the exclusive forum and venue for litigating disputes arising

  thereunder, it was foreseeable that Individual Defendants’ actions alleged herein would be litigated

  in Broward County, Florida, including in this Court;

                 b.      This action against each of the Individual Defendants arises from each such

  defendant breaching a contract in the State of Florida by failing to perform acts required by the

  contract to be performed in the State of Florida, within the meaning of §48.193(1)(a)(7), Florida

  Statutes;

                 c.      This action against Alfieri arises out of Alfieri committing tortious acts

  against VPX within the State of Florida, including tortious interference with VPX’s contracts

  (which expressly designate courts located in Broward County, Florida as the exclusive forum and

  venue for litigating disputes arising thereunder) as alleged herein, within the meaning of

  §48.193(1)(a)(2), Florida Statutes; and/or

                 d.      Each of the Individual Defendants engages in substantial and not isolated

  activity within the State of Florida, within the meaning of § 48.193(2), Florida Statutes.



                                                   3
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 4 of 18



         11.     This Court has personal jurisdiction over Defendant Elegance for one or more of

  the following reasons:

                 a.        This action against Elegance arises out of Elegance committing tortious acts

  against VPX within the State of Florida, including tortious interference with VPX’s contracts

  (which expressly designate courts located in Broward County, Florida as the exclusive forum and

  venue for litigating disputes arising thereunder) as alleged herein, within the meaning of

  §48.193(1)(a)(2), Florida Statutes. Further, because the subject contracts are expressly governed

  by Florida law and expressly designate courts located in Broward County, Florida as the exclusive

  forum and venue for litigating disputes arising thereunder, it was foreseeable that Elegance’s

  actions alleged herein would be litigated in Broward County, Florida, including in this Court;

                 b.        This action against Elegance arises out of Elegance causing injury to VPX

  within the State of Florida arising out of one or more acts by Elegance outside of the State of

  Florida, including tortious interference with VPX’s contracts (which expressly designate courts

  located in Broward County, Florida as the exclusive forum and venue for litigating disputes arising

  thereunder) as alleged herein, and at or about the time of such injury, Elegance was engaged in

  solicitation or service activities within the State of Florida, within the meaning of

  §48.193(1)(a)(6)(a), Florida Statutes;

                 c.        This action against Elegance arises out of Elegance operating, conducting,

  engaging in, or carrying on a business venture in the State of Florida, within the meaning of

  §48.193(1)(a)(1), Florida Statutes; and/or

                 d.        Elegance is engaged in substantial and not isolated activity within the State

  of Florida, within the meaning of §48.193(2), Florida Statutes.




                                                     4
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 5 of 18



         12.      The above-referenced contracts that are the subject of this action, into which each

  of the Individual Defendants entered with VPX, are attached hereto, and incorporated by reference

  herein, as Exhibit 1-A (the “Alfieri Restrictive Covenants Agreement”), Exhibit 1-B (the “Perry

  Restrictive Covenants Agreement”), Exhibit 1-C (the “LaRocca Restrictive Covenants

  Agreement”) and Exhibit 1-D (the “Maros Restrictive Covenants Agreement”). The above-

  referenced provision designating courts located in Broward County, Florida as the exclusive forum

  and venue for litigating disputes arising under each of the subject contracts is set forth within

  paragraph 16 thereof.

         13.     Venue is proper in the United States District Court for the Southern District of

  Florida, Fort Lauderdale Division, alternatively, under: (i) 28 U.S.C. §1391(b)(2), as a substantial

  part of the events or omissions giving rise to the claim asserted herein occurred in this district

  and/or (ii) the provisions within each of the aforesaid contracts that are the subject of this action

  designation Broward County, Florida as the exclusive forum and venue for litigating disputes

  arising thereunder.

                                    GENERAL ALLEGATIONS
         14.     Since its founding in the 1990s, VPX has manufactured and sold products in the

  sports nutrition, dietary supplement and beverage industries.

         15.     Over the course of the past several years, VPX, through intensive product

  development and promotional efforts, has created, and carved out a substantial market presence

  with, its aforesaid products, including its well-known BANG® energy drink products.

         16.     Companies such as Red Bull, Rock Star and Monster Energy are competitors of

  VPX.

            Individual Defendants’ Employment with VPX and Termination Thereof

         17.     On July 30, 2019, VPX hired Alfieri as its Vice-President of Sales and Distribution.

                                                   5
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 6 of 18



         18.     In connection therewith, Alfieri entered into the Alfieri Restrictive Covenants

  Agreement with VPX, bearing (among other provisions) a non-compete covenant as well as an

  employee non-solicitation covenant, each within paragraph 6 thereof. See Exhibit 1-A.

         19.     While employed by VPX, Alfieri reported directly to VPX’s Executive Vice

  President of Sales and worked closely with VPX’s Chief Executive Officer.

         20.     While employed by VPX, Alfieri was required to, and did, spend a substantial

  amount of time physically located in the State of Florida, particularly VPX’s base facility in

  Broward County, Florida.

         21.     While employed by VPX, VPX entrusted Alfieri with access to VPX’s proprietary

  and confidential business information and trade secrets.

         22.     Alfieri’s employment with VPX terminated as of March 27, 2020.

         23.     On August 15, 2019, VPX hired Perry as its Director of Sales and Distribution.

         24.     In connection therewith, Perry entered into the Perry Restrictive Covenants

  Agreement with VPX, bearing (among other provisions) a non-compete covenant within paragraph

  6 thereof. See Exhibit 1-B.

         25.     While employed by VPX, Perry directly reported to Alfieri and worked closely with

  VPX’s Executive Vice-President of Sales.

         26.     While employed by VPX, Perry was required to, and did, spend a substantial

  amount of time physically located in the State of Florida, particularly VPX’s base facility in

  Broward County, Florida.

         27.     While employed by VPX, VPX entrusted Perry with access to VPX’s proprietary

  and confidential business information and trade secrets.

         28.     On April 21, 2020, Perry resigned and his employment with VPX terminated on



                                                  6
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 7 of 18



  May 1, 2020.

         29.     On October 30, 2019, VPX hired LaRocca as its Director of Distribution Strategy.

         30.     In connection therewith, LaRocca entered into the LaRocca Restrictive Covenants

  Agreement with VPX, bearing (among other provisions) a non-compete covenant within paragraph

  6 thereof. See Exhibit 1-C.

         31.     While employed by VPX, LaRocca, like Perry, directly reported to Alfieri and

  worked closely with VPX’s Executive Vice-President of Sales.

         32.     While employed by VPX, LaRocca was required to, and did, spend a substantial

  amount of time physically located in the State of Florida, particularly VPX’s base facility in

  Broward County, Florida.

         33.     While employed by VPX, VPX entrusted LaRocca with access to VPX’s

  proprietary and confidential business information and trade secrets.

         34.     On April 21, 2020, LaRocca resigned and his employment with VPX terminated on

  May 15, 2020. LaRocca’s resignation letter, dated the same day as Perry’s, explained that the

  reason for his departure from VPX was due to him being presented with a “strategic career move.”

  Attached hereto as Exhibit 3 is a copy of LaRocca’s resignation letter to VPX.

         35.     On October 23, 2019, VPX hired Maros as its Senior Supply Chain Manager.

         36.     In connection therewith, Maros entered into the Maros Restrictive Covenants

  Agreement with VPX bearing (among other provisions) a non-compete covenant within paragraph

  6 thereof. See Exhibit 1-D.

         37.     While employed by VPX, Maros reported directly to VPX’s Senior Director of

  Operations and worked closely with VPX’s Executive Vice-President of Sales.

         38.     While employed by VPX, Maros was required to, and did, spend most, if not all, of



                                                  7
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 8 of 18



  her time physically located in the State of Florida, particularly VPX’s base facility in Broward

  County, Florida.

         39.       While employed by VPX, VPX entrusted Maros with access to VPX’s proprietary

  and confidential business information and trade secrets.

         40.       On May 26, 2020, Maros resigned and her employment with VPX terminated on

  June 17, 2020.

               Competing Company Elegance and Its Hiring of Individual Defendants

         41.       Elegance is a relatively new company that has publicly announced its launch, or

  imminent launch, of an energy drink product branded “Gorilla Hemp Energy Drink,” which

  Elegance’s own website acknowledges competes (or will imminently compete) against the energy

  drink products sold by Red Bull, Rock Star and Monster Energy. By extension, Elegance, via its

  own website, acknowledges that “Gorilla Hemp Energy Drink” competes (or will imminently

  compete) against VPX’s BANG® energy drink products.           Attached hereto as Exhibit 2-A is a

  copy of Elegance’s “Invest Now” webpage (https://investinelegance.com/#brands) (last visited

  June 29, 2020; accessible either directly or via link from Elegance’s homepage (https://elegance-

  brands.com)), identifying “Gorilla Hemp Energy Drink” as a feature Elegance product.

         42.       Recently, it came to VPX’s attention that Elegance hired: (i) Alfieri as its Chief

  Revenue Officer, (ii) Perry as its Vice-President of Sales and Distribution, and (iii) LaRocca as its

  Vice-President of Distribution Strategy. See Exhibit 2-A.

         43.       It further recently came to VPX’s attention that Elegance also hired Maros as its

  Vice-President of Operations, according to a webpage that VPX previously found through

  Elegance’s website. Attached hereto as Exhibit 2-B is a copy of the webpage reflecting Elegance’s

  hiring of Maros as its Vice-President of Operations.



                                                   8
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 9 of 18



         44.     Any and all conditions precedent to VPX bringing and maintaining this action have

  occurred, or have been met, excused, discharged, or waived.

             COUNT I – BREACH OF NON-COMPETE COVENANTS
   AGAINST INDIVIDUAL DEFENDANTS ALFIERI, PERRY, LaROCCA AND MAROS

         45.     Plaintiff reincorporates and realleges the allegations in paragraphs 1-44

  hereinabove, as if set forth fully within this Count.

         46.     This action is for preliminary and permanent injunctive relief, as well as damages,

  against each and all of the Individual Defendants Alfieri, Perry, LaRocca and Maros.

         47.     Each of the aforesaid Individual Defendants entered into his/her own agreement

  with Plaintiff that contained restrictive covenants protective of VPX’s legitimate business

  interests. See Exhibits 1-A, Exhibit 1-B, Exbibit 1-C and Exhibit 1-D.

         48.     Each of the Individual Defendants therein agreed with VPX to be bound by the

  terms of a non-compete covenant, which was and is reasonably drawn to protect VPX’s legitimate

  business interests, including, but not limited to, protection of VPX’s proprietary and confidential

  business information, trade secrets and goodwill. The non-compete covenant, which is set forth

  within each Individual Defendant’s agreement with VPX, states:

                 6.      Activity Restrictions. Employee understands that the
                 industries in which the Company does business (in particular, the
                 dietary and nutritional supplement industry and/or non-alcoholic
                 beverage industry) are extremely competitive in every way, from the
                 product formulae, to manufacturing, marketing and distribution, and
                 regarding the development and protection of Intellectual Property.
                 Accordingly, to ensure the production of, among other things, the
                 Company’s Confidential Information, Intellectual Property, and
                 trade secrets, and the Company’s interest in maintaining customer
                 relationships, other business relationships, and a stable workforce,
                 Employee agrees as follows:
                         A.     During the term of the Employee’s employment with
                 the Company, and for a period of one (1) year from the Employee’s
                 termination or cessation date with the Company, Employee will not
                 directly or indirectly engage in or affiliate with a Competing

                                                    9
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 10 of 18



                Company in any capacity where Employee’s duties and
                responsibilities are similar or related to any of the duties and
                responsibilities Employee held at any time during his or her
                employment with the Company or in which Employee’s use of the
                Company’s Confidential Information would be useful to the
                competitor and/or detrimental to the Company, its owners, directors,
                officers, employees, contractors, sub-contractors and/or customers
                (“Competing Company” for this paragraph 6 and its subparts shall
                mean any person, company or other entity working or otherwise
                engaged in any aspect of the (i) nutritional and dietary supplement
                industry; (ii) non-alcoholic beverage industry, and/or (iii) sports
                nutrition industry that competes, in any way, with the Company or
                that may compete with the Company based upon any of the
                Company’s and/or the Competing Company’s plans for future
                business endeavors);
                ***
  See Exhibits 1-A (¶6(A)), Exhibit 1-B (¶6(A)), Exbibit 1-C (¶6(A)) and Exhibit

  1-D (¶6(A)) (hereinafter the “Non-Compete Covenants”).

         49.    As reflected within its website, Elegance is a “Competing Company” of VPX as

  defined within each of the Non-Compete Covenants quoted hereinabove. See Exhibit 2-A.

         50.    As reflected within its website, Elegance has hired Alfieri, and has done so within

  the one (1) year restriction period set forth within his Non-Compete Covenant, which period

  remains in effect. See Exhibit 2-A.

         51.    In having accepted employment and/or affiliation with Elegance within the one (1)

  year period of restriction, Alfieri is in breach of his Non-Compete Covenant with VPX.

         52.    As reflected within its website, Elegance has hired Perry, and has done so within

  the one (1) year restriction period set forth within his Non-Compete Covenant, which period

  remains in effect. See Exhibit 2-A.

         53.     In having accepted employment and/or affiliation with Elegance within the one (1)

  year period of restriction, Perry is in breach of his Non-Compete Covenant with VPX.

         54.    As reflected within its website, Elegance has hired LaRocca, and has done so within

                                                10
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 11 of 18



  the one (1) year restriction period set forth within his Non-Compete Covenant, which period

  remains in effect. See Exhibit 2-A.

         55.     In having accepted employment and/or affiliation with Elegance within the one (1)

  year period of restriction, LaRocca is in breach of his Non-Compete Covenant with VPX.

         56.     As reflected within its website, Elegance has hired Maros, and has done so within

  the one (1) year restriction period set forth within her Non-Compete Covenant, which period

  remains in effect. See Exhibit 2-B.

         57.     In having accepted employment and/or affiliation with Elegance within the one (1)

  year period of restriction, Maros is in breach of her Non-Compete Covenant with VPX.

         58.     Unless the Individual Defendants are enjoined from violating their respective Non-

  Compete Covenants, including enjoined from working for, or otherwise affiliating with, Elegance

  or any other Competing Company, VPX will suffer irreparable injury and harm, for which there is

  no remedy at law that provides VPX adequate relief. Further, each of the subject contracts, into

  which Individual Defendants respectively entered, expressly provides, at paragraph 7(B)(i)

  thereof, that VPX shall be entitled to injunctive relief for a breach or threatened breach of the Non-

  Compete Covenant, as more particularly set forth therein.

         59.     Additionally, as a result of Individual Defendants’ breach of their respective Non-

  Compete Covenants, VPX has suffered, and will continue to suffer, monetary harm.

                COUNT II – BREACH OF NON-SOLICITATION COVENANT
                            AGAINST DEFENDANT ALFIERI

         60.     Plaintiff reincorporates and re-alleges the allegations in paragraphs 1-44 and 47-57

  hereinabove, as if set forth fully within this Count.

         61.      This action is for preliminary and permanent injunctive relief, as well as damages,

  against Defendant Alfieri.

                                                   11
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 12 of 18



         62.    Alfieri entered into an agreement with Plaintiff that contained restrictive covenants

  protective of VPX’s legitimate business interests. See Exhibits 1-A.

         63.    Alfieri therein agreed with VPX to be bound by a covenant restricting him from

  soliciting any VPX employee to terminate his/her employment with VPX or to become employed

  by a Competing Company. Alfieri’s referenced employee non-solicitation provision states:

                6. Activity Restrictions. Employee understands that the industries
                in which the Company does business (in particular, the dietary and
                nutritional supplement industry and/or non-alcoholic beverage
                industry) are extremely competitive in every way, from the product
                formulae, to manufacturing, marketing and distribution, and
                regarding the development and protection of Intellectual Property.
                Accordingly, to ensure the production of, among other things, the
                Company’s Confidential Information, Intellectual Property, and
                trade secrets, and the Company’s interest in maintaining customer
                relationships, other business relationships, and a stable workforce,
                Employee agrees as follows:

                ****

                        E.     During the term of the Employee’s employment with
                the Company, and for a period of one (1) year from Employee’s
                termination or cessation date with the Company, Employee will not
                directly or indirectly solicit or have discussions or other
                communication (regardless of who initiates such discussions or
                communications) with any employee, contractor, and/or consultant
                or the Company for the purpose of causing that employee to
                terminate his or her employment with the Company or to become
                employed by a Competing Company, or to become employed by or
                otherwise associated with any person or entity in a capacity in which
                that employee’s use of the Company’s Confidential Information
                would be detrimental to the Company, its owners, directors, officers,
                employees, contractors, sub-contractors and/or customers.

  See Exhibit 1A (¶6(E)) (hereinafter the “Employee Non-Solicitation

  Covenant”).




                                                 12
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 13 of 18



         64.     Upon information and belief, shortly after his employment with VPX terminated,

  Alfieri solicited and induced Perry to terminate his employment with VPX to work for Elegance,

  within the Employee Non-Solicitation Covenant’s one (1) year period of restriction.

         65.      Upon information and belief, shortly after his employment with VPX terminated,

  Alfieri solicited and induced LaRocca to terminate his employment with VPX to work for

  Elegance, within the Employee Non-Solicitation Covenant’s one (1) year period of restriction.

         66.     Upon information and belief, Alfieri more recently solicited and induced Maros to

  terminate her employment with VPX to work for Elegance, within the Employee Non-Solicitation

  Covenant’s one (1) year period of restriction.

         67.     In soliciting Perry, LaRocca and Maros to terminate their respective employment

  with VPX, within the one (1) year period of restriction, Defendant Alfieri breached his Employee

  Non-Solicitation Covenant.

         68.     Further, as reflected within its website, Elegance is a “Competing Company” of

  VPX as defined within each of the Employee Non-Solicitation Covenant quoted hereinabove. See

  Exhibit 2-A. Thus, in soliciting Perry, LaRocca and Maros to leave VPX to work for Elegance,

  within the one (1) year period of restriction, Alfieri further breached that covenant.

         69.     Unless Alfieri is enjoined from continuing to violate his Employee Non-Solicitation

  Covenant, including enjoined from soliciting Perry, LaRocca, Maros or any other VPX employees,

  VPX will suffer irreparable injury and harm, for which there is no remedy at law to provide VPX

  adequate relief. Further, each of the subject contracts, into which Alfieri entered, expressly

  provides, at paragraph 7(B)(i) thereof, that VPX shall be entitled to injunctive relief for a breach

  or threatened breach of the Employee Non-Solicitation Covenant, as more particularly set forth

  therein.



                                                   13
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 14 of 18



         70.      Additionally, as a result of Alfieri’s breach of his Employee Non-Solicitation

  Covenant, VPX has suffered, and will continue to suffer, monetary harm.

            COUNT III – TORTIOUS INTERFERENCE WITH CONTRACTUAL
                RELATIONSHIPS AGAINST DEFENDANT ELEGANCE

         71.     Plaintiff reincorporates and re-alleges the allegations in paragraphs 1-44, 47-57 and

  62-68 hereinabove, as if set forth fully within this Count.

         72.     This action is for preliminary and permanent injunctive relief, as well as damages,

  against Defendant Elegance.

         73.     At all times material hereto, valid contracts existed between VPX and each of the

  Individual Defendants.

         74.     Those contracts provide, in relevant part, “that for a period of one (1) year after the

  termination or cessation of [the Employee’s] employment for any reason, whether voluntary or

  involuntary, Employee will inform his or her potential or actual future employers of his or her

  obligations under this Agreement, including paragraphs 3 and 6,” respectively, regarding the non-

  disclosure of confidential information and the Non-Compete Covenants and Non-Solicitation

  Convents at issue in this action. Accordingly, upon information and belief, Elegance had

  knowledge of each of the individual Defendants’ agreements containing the Non-Compete

  Covenants and Employee Non-Solicitation Covenants with VPX prior to hiring each of the

  Individual Defendants within one (1) year after their termination of employment with VPX, as

  herein alleged. See Exhibits 1-A (¶10(C)), Exhibit 1-B (¶10(C)), Exbibit 1-C (¶10(C)) and Exhibit 1-

  D (¶10(C))

         75.     Elegance is a “Competing Company” as defined within each of the Non-Compete

  Covenants as well as the Employee Non-Solicitation Covenants. See Exhibit 2-A.

         76.     Elegance intentionally and unjustifiably interfered with VPX’s contractual rights


                                                   14
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 15 of 18



  by employing Alfieri in breach of his Non-Compete Covenant and in also inducing Alfieri to

  breach his Employee Non-Solicitation Covenant.

         77.     Elegance intentionally and unjustifiably interfered with VPX’s contractual rights

  by employing Perry in breach of his Non-Compete Covenant.

         78.     Elegance intentionally and unjustifiably interfered with VPX’s contractual rights

  by employing LaRocca in breach of his Non-Compete Covenant.

         79.     Elegance intentionally and unjustifiably interfered with VPX’s contractual rights

  by employing Maros in breach of her Non-Compete Covenant.

         80.     Elegance lacks any legal justification for its actions.

         81.     Unless Elegance is enjoined from continuing to interfere with VPX’s contractual

  rights, including enjoined from continuing to employ any of the Individual Defendants, from

  employing any other present or former VPX employee in violation of such employee’s non-

  compete covenant with VPX, and from continuing to induce Alfieri, or inducing any other present

  or former VPX employee, to solicit any other VPX employee in violation of his/her employee non-

  solicitation covenant with VPX, VPX will suffer irreparable injury and harm, for which there is

  no remedy at law to provide VPX adequate relief.        Further, each of the subject contracts, into

  which Individual Defendants respectively entered, expressly provides, at paragraph 7(B)(i)

  thereof, that VPX shall be entitled to injunctive relief for a breach or threatened breach of the Non-

  Compete Covenant or Employee Non-Solicitation Covenant, as more particularly set forth therein.

         82.     Additionally, as a result Elegance’s tortious interference, VPX has suffered, and

  will continue to suffer, monetary harm.




                                                   15
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 16 of 18



            COUNT IV – TORTIOUS INTERFERENCE WITH CONTRACTUAL
                 RELATIONSHIPS AGAINST DEFENDANT ALFIERI

         83.     Plaintiff reincorporates and re-alleges the allegations in paragraphs 1-44 and 47-57

  hereinabove, as if set forth fully within this Count.

         84.     This action is for preliminary and permanent injunctive relief, as well as damages,

  against Defendant Alfieri.

         85.     At all times material hereto, valid contracts exist between VPX and each of the

  Individual Defendants Perry, LaRocca and Maros.

         86.     Elegance is a “Competing Company” as defined within each of the Non-Compete

  Covenants. See Exhibit 2-A.

         87.     At all times material hereto, Alfieri was aware that Perry, LaRocca and Maros were

  each bound by his/her Non-Compete Covenant with VPX.

         88.     Alfieri intentionally and unjustifiably interfered with VPX’s contractual rights by

  inducing Perry to accept employment with Elegance in breach of his Non-Compete Covenant.

         89.     Alfieri intentionally and unjustifiably interfered with VPX’s contractual rights by

  inducing LaRocca to accept employment with Elegance in breach of his Non-Compete Covenant.

         90.     Alfieri intentionally and unjustifiably interfered with VPX’s contractual rights by

  inducing Maros to accept employment with Elegance in breach of her Non-Compete Covenant.

         91.     Alfieri lacks any legal justification for his actions.

         92.     Unless Afieri is enjoined from continuing to interfere with VPX’s contractual

  rights, including enjoined from continuing to induce Perry, LaRocca and Maros to violate their

  respective Non-Compete Covenants and from inducing any other present or former VPX employee

  to violate his/her non-compete covenant with VPX, VPX will suffer irreparable injury and harm,

  for which there is no remedy at law to provide VPX adequate relief. Further, the subject contracts,


                                                    16
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 17 of 18



  into which Perry, LaRocca and Maros respectively entered, expressly provides, at paragraph

  7(B)(i) thereof, that VPX shall be entitled to injunctive relief for a breach or threatened breach of

  the Non-Compete Covenant, as more particularly set forth therein.

         93.     Additionally, as a result Alfieri’s tortious interference, VPX has suffered, and will

  continue to suffer, monetary harm.

                                    Demand for Attorneys’ Fees

         94.     The subject agreements, at paragraph 20, provide that, “[i]n the event of any

  litigation between the Parties . . ., the prevailing party shall be entitled to reasonable attorney’s

  fees (including in-house counsel), paralegals’, and para-professionals’ fees and court costs at all

  trial and appellate levels.” See Exhibits 1-A, 1-B, 1-C and 1-D.

         95.     Pursuant to such provision, VPX demands reimbursement for all such reasonable

  attorneys’ fees and costs in connection with this action.

         WHEREFORE, Plaintiff, Vital Pharmaceuticals, Inc., respectfully prays for judgment

  against Defendants Alfieri, Perry, LaRocca, Maros, and Elegance granting and awarding it the

  following: (i) Preliminary and permanent injunctive relief; (ii) Money damages; (iii) Reasonable

  attorneys’ fees and costs pursuant to the subject agreements; (iv) all other taxable costs,

  disbursements, and expenses of this action; and (v) any and all other relief that this Court may

  deem just and appropriate.



  Dated: July 1, 2020




                                                   17
Case 0:20-cv-61307-AHS Document 1 Entered on FLSD Docket 07/01/2020 Page 18 of 18



                                     Respectfully submitted,



                                     /s/ Gregg H. Metzger
                                     Gregg H. Metzger, Esq. (Fla. Bar No. 836850)
                                     Chief Litigation Counsel
                                     Vital Pharmaceuticals, Inc.
                                     1600 North Park Drive
                                     Weston, FL 33326
                                     Phone: (786) 417-0104
                                     gregg.metzger@vpxsports.com
                                     service@vpxsports.com

                                     Counsel for Plaintiff


                                     Stephanie Khouri, Esq. (Fla. Bar No. 113327)
                                     Corporate Counsel
                                     Vital Pharmaceuticals, Inc.
                                     1600 North Park Drive
                                     Weston, FL 33326
                                     Phone: 954-815-4022
                                     stephanie.khouri@vpxsports.com
                                     service@vpxsports.com

                                     Counsel for Plaintiff




                                       18
